Citation Nr: 1411719	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, claimed as secondary to the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to May 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2009 rating decisions issued by the RO. The Board remanded the claims on appeal in September 2011and January 2013 for further development. That development has been completed, and the case has since been returned to the Board for appellate review.

The Board is aware that the Veteran testified in a hearing at the RO in March 2011 before a Veterans Law Judge (VLJ) who is no longer employed by the Board. However, when offered the opportunity to testify at another hearing before the Board, the Veteran declined. Accordingly, the Board may continue with disposition of this case. 

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the bilateral knees was not manifested during service or within a year of separation.

2. The Veteran's degenerative joint disease of the bilateral knees is unrelated to a service-connected disease or injury.  




CONCLUSIONS OF LAW

1. Degenerative joint disease of the bilateral knees was not incurred in or aggravated in service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2. Degenerative joint disease of the bilateral knees is not proximately due to, the result of, or aggravated by the service-connected bilateral pes planus.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in October 2007 and January 2009 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for the claimed bilateral knee disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the October 2007 and January 2009 letters, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded a VA examination in January 2012 (with addendum opinion provided in April 2013) in connection with his claims for service connection for the claimed bilateral knee disorder. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As discussed below, the Board finds that the examination and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and the medical literature, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in January 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO obtain an adequate VA medical opinion regarding the etiology of the Veteran's bilateral knee disorder. Specifically, the VA examiner was to address whether the Veteran's bilateral knee disorder was aggravated by the service-connected bilateral pes planus. Again, this development was completed in the April 2013 addendum report to the January 2012 VA examination. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131. Additionally, arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C.A. § 1101.  The appellant does have arthritis of the knees.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's service treatment records document that in August 1985 he sustained a right ankle injury while playing basketball. He complained that the pain radiated up and down his lower extremity, leg and back. On examination, the diagnosis was "possible fracture." A November 1986 service treatment record reflects the Veteran's complaint of pain at the medial aspect of his right knee. The Veteran reported that he was playing football and hit knee to knee with another player. He stated that he applied heat to the knee joint but it stiffened back up after he removed the heat. He indicated that he was having pain that prevented normal motion. On examination, the diagnosis was extremity pain and the Veteran was referred to the outpatient clinic for further evaluation.  Otherwise, there were no complaints of, treatment for or diagnosis of symptoms related to a knee disorder. The March 1989 report of separation examination reflects that clinical evaluation of the Veteran's lower extremities was normal. The corresponding report of medical history reflects that the Veteran had no complaints of swollen or painful joints.

The Veteran does not contend that his bilateral knee disorder onset was due to disease or injury sustained in service. Rather, he asserts that his current bilateral knee disorder is related to his service-connected bilateral pes planus. Additionally, the issue of direct service connection for the bilateral knee disorder is raised by the record.

An August 1989 report of VA examination documents that the Veteran had no loss of range of motion of the knees. A June 2000 VA treatment record documents the Veteran's complaint of a 1-2 week history of right knee pain. The Veteran reported that the pain was worse with getting up from a squatting position. On examination the assessment was right knee pain. A November 2003 VA treatment record reflects the Veteran's complaint of chronic knee pain that was worse. He had pain when he got up in the morning or after prolonged sitting. Right knee x-ray showed "moderate degenerative joint disease changes of the femoral patellar joint and lateral compartment for patient's, probably with mild genu valgus, correlation suggested." Objectively, he demonstrated obvious genu valgus of both knees and crepitus of both knees. The assessment was bilateral knee pain

The January 2008 report of VA examination documents the Veteran's complaint of bilateral knee joint pain. He reported that he had spontaneous onset of chronic, intermittent, progressively worsening bilateral knee pain in 1996. He stated that he had daily, intense (8/10) mechanical knee pain symptoms over the last year. He rated the daily flares-up of pain as 10/10 in intensity and indicated they were associated with prolonged walking or standing. The flare-ups of knee pain lasted 15-20 minutes. He also complained that he experienced frequent left knee effusion and had instability symptoms of the bilateral knees. He had undergone corticosteroid injections for the left knee symptoms but denied undergoing any other invasive treatment. He reported that his current walking and standing weight-bearing tolerance was limited to 10-15 minutes or less; current sitting tolerance was also limited to 10-15 minutes or less. He could no longer tolerate lifting or repetitive bending or twisting at the waist.

X-ray report (from September 2007) showed marked soft tissue swelling of the right knee and mild degenerative changes with osteophytes. Additionally, there was marked narrowing of the joint compartments. In the left knee, there was marked narrowing of the joint compartments and complete obliteration of the medial joint space. There were also degenerative changes with mild osteophytes. 

On examination, the assessment was bilateral knee degenerative joint disease. The examiner opined, in pertinent part, that it was less likely than not that the Veteran's bilateral knee disorder was related to his service-connected pes planus. The examiner rationalized that review of orthopedic literature revealed no credible, peer reviewed studies that support the contention that posttraumatic degenerative changes of one joint may induce degenerative changes in another joint either of the effected or contralateral extremity. The examiner found that it was more likely than not that the Veteran's current bilateral knee disorder was related to chronic degenerative changes associated with aging.

In a March 2011 statement, a private physician recorded the Veteran's service dates and noted his service-connected disorders. The physician opined that the Veteran's "bilateral knee arthritis had to have existed during [his] tour of duty because of the severity as seen on later x-rays." The physician goes on to address how the bilateral knee arthritis and the bilateral pes planus affect the Veteran's ambulation and the functional impairments related thereto. The physician concludes that "it is more likely than not that the arthritis did exist during his tour of duty and at least in part due to activities he undertook during that stint."

In an October 2011statement, the private physician documented his review of the Veteran's service treatment records and various post service treatment records that showed evidence of a current bilateral knee disorder and explained that degenerative arthritis takes a long time to come on to the point in which it becomes symptomatic. In that regard, the physician opined that it was entirely likely that the Veteran either had or accelerated the degenerative process of his knees during his time in the service and was now essentially an invalid.

Pursuant to the September 2011 Board remand, the Veteran was afforded another VA examination in January 2012. During the January 2012 VA examination, the Veteran reported that he played basketball and football while in military service and that his job functions required that he work outside in the cold weather while stationed in Germany. Notably, he reported that he did not experience any problems with his knees while in military service. However, since 1999-2000, he began to have pain in his knees and experienced swelling with increased physical activity. He also reported that he sustained injury to his right knee in early 2010 with MRI finding that showed lateral fibular fracture, ACL tear, lateral meniscal tear and tricompartmental degenerative joint disease. X-rays showed bilateral arthritis and he wore bilateral knee braces and ambulated with a rolling walker. Additionally, he underwent corticosteroid injections and Synvisc injections with only temporary relief of symptoms.

On examination, the diagnosis of arthritis of the knees (date of onset 1999-2000) was confirmed. The examiner opined that the arthritis of the knees was less likely than not incurred in or caused by the claimed in-service injury, event or illness. To that end, the examiner explained that the service treatment records contain only one recorded incident of knee pain. The Veteran only began to have knee pain many years later, long after his period of service. Thus, he concluded that service connection had not been substantiated.

The examiner also opined that the arthritis of the knees was less likely than not proximately due to or the result of the Veteran's service-connected pes planus. In this regard, he explained that while the Veteran did have mild pes planus, it had absolutely nothing to do with the etiology of the bilateral knee arthritis. The examiner stated that the arthritis had developed over time, unfortunately in a relatively young man, and had caused severe gait instability and chronic pain. However, the examiner concluded that pes planus simply did not cause the arthritis.

Pursuant to the January 2013 Board remand, in an addendum April 2013 addendum, the examiner, upon review of the claims file, concluded that it was less likely as not that the Veteran's bilateral knee disorder was aggravated by his service-connected bilateral pes planus. The examiner explained that the Veteran's separation examination was normal and x-rays documented disability many years post service. Also, no chronicity of symptomatology had been established from service to present time. Thus, there was no possible connection between current findings and in-service complaints. Additionally, the examiner stated that there was no reasonable medical connection between pes planus and bilateral knee arthritis. In this regard, he explained that the Veteran's bilateral knee arthritis was simply due to a normal aging process of the knee joints, which in the Veteran had been unusually severe. Thus, aggravation had not been substantiated. 

The Board finds that service connection for the claimed bilateral knee arthritis is not warranted. In the January 2012 report of VA examination, the examiner explicitly opined that the arthritis of the knees was less likely than not proximately due to or the result of the Veteran's service-connected pes planus. The examiner explained that while the Veteran did have mild pes planus, it had absolutely nothing to do with the etiology of the bilateral knee arthritis. In this regard, he stated that the arthritis had developed over time, unfortunately in a relatively young man, and had caused severe gait instability and chronic pain. However, the examiner concluded that pes planus simply did not cause the arthritis. In the April 2013 addendum, the examiner further clarified that there was no reasonable medical connection between pes planus and bilateral knee arthritis. He explained that the Veteran's bilateral knee arthritis was simply due to a normal aging process of the knee joints, which in the Veteran had been unusually severe. However, aggravation of the bilateral knee arthritis by the pes planus had simply not been substantiated. The Board notes that this VA examiner's opinion was based on a thorough review of the medical records (including conflicting medical evidence), taking the Veteran's history and performing examination.

Additionally, while the Veteran does not contend that his bilateral knee arthritis had onset due to disease or injury sustained in service, the Board has also considered whether there is a relationship between any current diagnosis and service, including any in-service symptomatology. The record shows that the Veteran's current diagnosis is bilateral knee arthritis. However, the Board finds that the weight of the evidence is against a finding that bilateral knee arthritis is related to service, including the in-service right knee complaint.

Weighing in favor of the Veteran's claim, a private physician argues "it is more likely than not that the arthritis did exist during his tour of duty and at least in part due to activities he undertook during that stint." He reasons that "bilateral knee arthritis had to have existed during [his] tour of duty because of the severity as seen on later x-rays" (March 2011).  In an addendum statement the physician concluded that that it was entirely likely that the Veteran either had or accelerated the degenerative process of his knees during his time in the service and was now essentially an invalid. In this regard, he explained degenerative arthritis takes a long time to come on to the point in which it becomes symptomatic (October 2011).

Weighing against the Veteran's claim, a VA examiner opined that the arthritis of the knees was less likely than not incurred in or caused by the claimed in-service injury, event or illness. To that end, the examiner explained that the service treatment records contain only one recorded incident of knee pain. The Veteran only began to have knee pain many years later, long after his period of service. Thus, he concluded that service connection had not been substantiated (January 2012). In an addendum the VA examiner explained that the Veteran's separation examination was normal and x-rays documented disability many years post service. Also, no chronicity of symptomatology had been established from service to present time. Thus, there was no possible connection between current findings and in-service complaints (April 2013).  

The Board assigns greater probative value to the opinion of the VA examiner. The VA examiner's opinion was based on a thorough review of the medical records (including conflicting medical evidence), taking the Veteran's history and performing examination. Additionally there is supporting documentation to support the VA examiner's conclusions. The knees were normal at separation and there are no complaints of bilateral knee disability until many years after service. In this regard, a June 2000 VA treatment record documents the Veteran's complaint of a 1-2 week history of right knee pain. During the January 2012 VA examination, the Veteran reported that he did not experience any problems with his knees while in military service. However, since 1999-2000, he began to have pain in his knees and experienced swelling with increased physical activity.   The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

By contrast, while the private physician notes review of certain service treatment records, it is not clear that he viewed all service treatment records (which contained material evidence).  Also, the private physician's opinion references "activities [the Veteran] undertook during that stint [of service]" but he does not identify those activities which he suggests led to the onset of bilateral knee arthritis. Further, he does not explain how/why x-ray reports, showing severe arthritis, many years subsequent to service are indicative of arthritis during service, especially in the absence of arthritis during service (or in the year following discharge). Additionally, he does not explain how/why it is likely that the Veteran accelerated the degenerative process of his knees during his time in the service. To the extent that the Veteran claims his bilateral knee arthritis onset as a result of disease or injury in service, this case turns on whether there is any relationship between any current diagnosis and service.  Here, the better reasoned opinion is that of the VA examiner rather than of private physician.

Further, there is no evidence of arthritis of the knees shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges the November 1986 service treatment record reflects that the Veteran complained of pain at the medial aspect of his right knee from injury sustained playing football. However, no examiner at the time, or since, has established that this isolated finding was sufficient to establish chronicity.  In sum, although there was an in-service trauma, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Additionally, there is no assertion of continuity of and there is no evidence of arthritis within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting the Veteran's claim is his various general lay assertions. In this case, the Board finds that the Veteran is competent to state that his bilateral pes planus has caused or contributed to his bilateral knee arthritis (the Board notes that he has consistently made this assertion). See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Board finds the opinion of the VA examiner in the November 2012 report VA examination and April 2013 addendum to be more probative and credible. The VA examiner is a medical professional who has reviewed the claims file, considered the reported history, performed physical examination and reviewed the claims file. The examiner used his expertise in reviewing the facts of this case and determined that the current bilateral knee arthritis was unrelated to the Veteran's service-connected bilateral pes planus.

It is clear that the examiner fully understood the basis for the Veteran's claims yet still determined, after reviewing the facts of the case, that the current bilateral knee arthritis was related to causes other than the Veteran's service-connected bilateral pes planus, namely, the normal aging process.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for bilateral knee arthritis, to include as secondary to the service-connected bilateral pes planus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder, claimed as secondary to the service-connected bilateral pes planus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


